                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In Re:
                                                Case No. 20-32064-jda
Julieanna Jo Sherrod,                           Chapter 13
                                                Hon. Joel D. Applebaum
  Debtor.
________________________________/

Angela Cheers,

               Plaintiff,

v.                                              Adv. Pro. No. 21-03006-jda

Julieanna Jo Sherrod,

               Defendant.

_________________________________/

 OPINION GRANTING PLAINTIFF’S MOTION TO SET ASIDE ORDER
            OF DISMISSAL AND REOPENING CASE

         The matter before the Court is Plaintiff Angela Cheers’ Motion to Reopen

Adversary Proceeding. For the reasons stated in this Opinion, the Motion is granted,

the Order of Dismissal is set aside, and the case is reopened.

                                          I.
                                        FACTS

         On December 22, 2020, Julieanna Jo Sherrod filed an individual chapter 13

bankruptcy petition. Included on Debtor’s Schedule F (nonpriority unsecured debt)

is a disputed, unliquidated debt owed to Angela Cheers.


     21-03006-jda   Doc 20   Filed 05/10/21   Entered 05/10/21 10:20:04   Page 1 of 7
      On February 12, 2021, Plaintiff/Creditor Angela Cheers filed an adversary

proceeding against Debtor/Defendant seeking to have the debt held to be non-

dischargeable in Debtor’s bankruptcy. Specifically, the Complaint seeks a non-

dischargeable judgment in the amount of $151,291.44 (damages of $50,430.48

trebled). The three count complaint alleges larceny and embezzlement under 11

U.S.C. § 523(a)(4)(Counts I and II), and conversion under MCL 600.2919a (Count

III). The complaint arises from alleged unauthorized withdrawals Debtor made from

one of Plaintiff’s bank accounts.

      On March 12, 2021, Defendant filed a motion to dismiss for failure to state a

claim (Fed. R. Civ. P. 12(b)(6)).

      Plaintiff did not file a response to Defendant’s motion to dismiss, and on April

2, 2021, Defendant filed a certificate of non-response.

      On April 2, 2021, the Court entered an order granting Defendant’s motion to

Dismiss. On that same date, Plaintiff’s Counsel attempted to file a response to the

motion to dismiss, but it could not be filed because the dismissal order had already

been entered.

      One day later, on April 3, 2021, Plaintiff filed the present Motion to Reopen

the adversary proceeding. The Motion, which was brought pursuant to Fed. R. Civ

P. 60(b)(1), asserts that Plaintiff’s counsel erroneously believed she had 21 days (i.e.

until April 2, 2021) to file a response to the dismissal motion. The response time for


                                            2

  21-03006-jda    Doc 20   Filed 05/10/21       Entered 05/10/21 10:20:04   Page 2 of 7
a motion to dismiss is actually 14 days (plus three for mailing). E.D. Mich. LBR

9014-1. Plaintiff’s response was due on March 29, 2021.

      On April 13, 2021, Plaintiff filed a supplemental Motion to Reopen (Dkt. 10).

The supplemental Motion requests that, if the Court does not set aside the dismissal

order, the Court amend the order to dismiss without prejudice. It also asserts that

Defendant’s motion to dismiss, filed in lieu of an answer to the complaint, presents

matters outside of the pleadings and should be treated as a motion for summary

judgment under Fed. R. Civ P. 56. In the alternative, Plaintiff invokes the Court’s

equitable powers under 11 U.S.C. § 105.

      On April 15, 2021, Defendant filed a Response to Plaintiff’s Motion to

Reopen (Dkt. 11). The Response argues that attorney error is not excusable neglect

under Fed. R. Civ. P. 60(b)(1), and that Defendant will be “substantially prejudiced

should this court set aside the dismissal, specifically, that she will have to incur

significant costs and fees of defending the adversary in its entirety. (Response ¶ 5).

      Having reviewed the record and the pleadings in this matter, the Court finds

that oral argument is not necessary, and the Court will rule on the written record.

                                            II.

 STANDARD FOR SETTING ASIDE ORDER UNDER FED. R. CIV. P. 60

      Federal Rule of Civil Procedure 60(b)(1), made applicable to bankruptcy

proceedings by Fed. R. Bankr. P. 9024, provides, in relevant part, that “[o]n motion


                                            3

  21-03006-jda   Doc 20    Filed 05/10/21       Entered 05/10/21 10:20:04   Page 3 of 7
and just terms, the court may relieve a party or its legal representative from a final

judgment, order, or proceeding for . . . mistake, inadvertence, surprise, or excusable

neglect.” The issue in the present case is whether Plaintiff’s failure to timely file a

response to Defendant’s motion to dismiss constitutes excusable neglect such that

the dismissal order should be set aside and the adversary proceeding reopened.

       In Pioneer Investment Services Co. v. Brunswick Assoc. L.P., 507 U.S. 380

(1993), the U.S. Supreme Court explored the circumstances under which a party’s

neglect could be considered excusable.1 The Court first addressed the meaning of

the word “neglect,” focusing on its ordinary meaning, and finding that it

“encompasses both simple, faultless omissions to act and, more commonly

omissions caused by carelessness.” Id. at 388.

      Courts properly assume, absent sufficient indication to the contrary,
      that Congress intends the words in its enactments to carry ‘their
      ordinary, contemporary, common meaning.’ Hence, by empowering
      the courts to accept late filings ‘where the failure to act was the result
      of excusable neglect’ . . . Congress plainly contemplated that the courts
      would be permitted, where appropriate, to accept late filings caused by
      inadvertence, mistake, or carelessness, as well as by intervening
      circumstances beyond a party’s control.
Pioneer at 388 (citations omitted).




1
 Pioneer addressed “excusable neglect” under Fed. R. Bankr. P. 9006(b)(1)(as to
untimely filed claims), however, it expressly addressed “excusable neglect” under
Rule 60(b) by analogy and, the case is routinely applied to determine ”excusable
neglect” under Rule 60(b).
                                             4

    21-03006-jda   Doc 20   Filed 05/10/21       Entered 05/10/21 10:20:04   Page 4 of 7
      The Supreme Court went on to address the requirement that neglect be

“excusable,” finding such a determination is an equitable one, “taking account of all

relevant circumstances surrounding the party’s omission.”           Pioneer at 395. See

accord    Norpak Corp. v. Eagle-Picher Industries, Inc. (In re Eagle-Picher

Industries, Inc.), 131 F.3d 1185, 1188 (6th Cir. 1997). The Supreme Court adopted

the factors used by the lower court (the Sixth Circuit Court of Appeals) for

determining when a party’s neglect is excusable. Those factors are:

             (1)    the danger of prejudice to the other party;

             (2)    the length of delay and its potential impact on judicial
                    proceedings;

             (3)    the reason for the delay (including whether the delay was within
                    the reasonable control of the late party); and

             (4)    whether the late party acted in good faith.

Pioneer Investment, 507 U.S. at 395. See also Eagle-Picher, 131 F.3d at 1188.

Because a finding of “excusable neglect” turns on the facts and circumstances of

each case, “there is no easy line to be drawn.” Howard v. Nationwide Property and

Cas. Ins. Co., 306 Fed. Appx. 265, 268 (6th Cir. 2009)(and cases cited therein).

                                         III.
                                     ANALYSIS

      In the present case, Defendant asserts that “[a]ttorney error is not excusable

neglect, full stop.” (Response Br. at 4). The Court does not believe that is accurate.


                                             5

  21-03006-jda     Doc 20   Filed 05/10/21       Entered 05/10/21 10:20:04   Page 5 of 7
Rather, under applicable case law, determinations regarding whether to set aside an

order under Rule 60(b) are made based on the facts and circumstances of each case,

using the factors set forth in Pioneer. Application of those factors to this case weighs

in favor of granting Plaintiff’s Motion.

      Plaintiff’s failure to file a timely response to Defendant’s motion to dismiss

was a matter of “inadvertence, mistake, or carelessness” – in other words, “neglect”

as defined by the Supreme Court in Pioneer. She mistakenly believed she had 21

days to file the response when, in fact, she had only 14 days.

      First, while the Court takes missed deadlines very seriously, the late filing in

this case does not prejudice Defendant (the first Pioneer factor). The sole prejudice

claimed by Defendant is that she will now have to defend the case on its merits. That

is not, in this Court’s view, the type of prejudice contemplated by the Court in

Pioneer. But for Plaintiff’s error – corrected within one day – Defendant was

expecting to defend this case on its merits. Defendant will no doubt be disappointed

that she will still have to defend this case on its merits, but disappointment is not

synonymous with prejudice.

      Second, the late response caused no delay in dealing with the motion to

dismiss or any other matter in this case (the second Pioneer factor). Plaintiff’s

response was filed within hours of Defendant’s certificate of non-response, and her

motion seeking to have the order dismissing the case set aside (the present Motion


                                            6

  21-03006-jda    Doc 20   Filed 05/10/21       Entered 05/10/21 10:20:04   Page 6 of 7
to Reopen) was filed the following day. Plaintiff could not have been more prompt

in addressing the error.

      Third, the missed deadline was within Plaintiff’s reasonable control because

the reason for the delay was Plaintiff’s mistake or misunderstanding of the 14 day

filing deadline (the third Pioneer factor), but there is nothing to indicate that the late

filing resulted from a lack of good faith on Plaintiff’s part (the fourth Pioneer factor).

Moreover, the Court views these factors as slightly less significant than the first two

factors because, as a practical matter, missed deadlines are almost always within the

reasonable control of the moving party, and it is difficult, absent hard evidence, for

the non-moving party to rebut a moving party’s assertions of good faith.

      Therefore, applying the Pioneer factors to the specific facts of this case, the

Court finds that the late filed response to Defendant’s Motion to Dismiss was a result

of excusable neglect and that the Order dismissing the case should be set aside.

                                           IV.
                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Reopen this adversary

proceeding is GRANTED.

Signed on May 10, 2021




                                             7

  21-03006-jda    Doc 20    Filed 05/10/21       Entered 05/10/21 10:20:04   Page 7 of 7
